Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. Applicant files an Appeal Brief on 3/11/2022 wherein claims 1-20 are pending.

Response
2.	In the Appeal Brief, applicant requests another Office Action for additional clarifications. The examiner withdraws a final-rejection (mailed out in 7/28/2021). This case is reopened.
Applicant argues that Barton or Lee do not disclose a transceiver; for this new ground of rejections, the examiner adds Purdy et al., to disclose this claimed transceiver (see Purdy et al., col. 3 lines 43-51).
Applicant argues that Barton does not disclose “receiving” anything; the examiner respectfully submits that Barton suggests about “downloading” to “play”: these actions have been very well-known in the art; therefore, they should not be an inventive concept.
Applicant argues that Lee fails to disclose  a comparison of the audio pace data and the activity pace data. The examiner disagrees; Lee compares/match those data in col. 7 lines 2-12; col. 7 lines 53-56, and col. 9 lines 25-33 (note: pace data can be represented as “rate of movement” in music (e.g., slow down, maintain, or accelerate: these speeds can be number of beat/time).
Applicant argues that Bill is not an analogous art; pending claims 3 and 6 are directed to a method claim; and Bill is directed to help “matching” music/song according to different moods/status/conditions; therefore, Bill’s matching purpose is considered similar to applicant’s matching.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
3.	Claims 1-2, 4-5, and 7-22 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Barton (US Pub. 20020155416 A1), in view of Lee et al. (US Pat. 6837827 B1), and in view of Purdy et al., (US Pat. 4757714).
A. Per independent claim 1: Barton and Lee et al teach about: a method of providing a health coaching message to a user comprising:
processing music/(audio file) to generate audio pace data (i.e., rate/beat/rhythm of progress (see Barton, para. [0014]) – Lee et al.’s disclosure of “music with a steady beat” (see Lee et al., col. 9 lines 20-30); related to a corresponding fitness activity pace (see Barton, para [0019], [0048]);
storing the audio pace data in a memory (see Barton, para [0015], [0028]);
receiving the electronic signals, audio file and the audio pace/tempo/rhythm data on a portable electronic device (see Barton, para [0021], [0047]).
Barton and Lee et al., fail to disclose a claimed transceiver.
However, Purdy et al., disclose this claimed transceiver (see Purdy et al., col. 3 lines 43-51).
Barton and Lee et al., also suggest about collecting electronic fitness data during a fitness activity on the portable electronic device (see Barton para. [0027]) or see Lee et al. (Fig. 6 ref. 230)
generating activity pace data based on the electronic fitness data (see Barton, para [0019]); and
playing the electronic audio file on the portable electronic device based on a comparison of the audio pace data and the activity pace data (see Lee et al., Fig. 12 ref. 480, and see Barton, para [0016], [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Barton’s suggestions with Lee et al while using a transceiver of Purdy et al., to operate a change on an audio file according to a level of workout because it clearly helps to improve a motivation to practice according to using a correct beat of a downloaded audio file and because the received beat pattern matching to an event for that particular athletic activity.
B. Per independent claim 8: The rationales and references for a rejection of claim 1 are incorporated.
Barton, in view of Lee et al , and in view of Purdy et al., teach a portable health coaching system, comprising:
a portable electronic device comprising:
a satellite positioning system receiver, a wireless communication transceiver, a display, and a processor configured to:
collect electronic fitness data during a fitness activity;
play an electronic audio file based on the electronic fitness data and audio tempo data related to the electronic audio file.
	Since “audio tempo data” can be interpreted as “rate of movement” in music (based from spec “tempo influence (e.g., slow down, maintain, or accelerate)  Lee et al., already disclose this claimed feature (see Lee et al col. 9 lines 25-33),  other limitations in this claim are already similar as in rejected claim 1. This claim is also rejected on 35 USC 103 with Barton in view of Lee et al and in view of Purdy et al.
C. Per independent claim 14: The rationales and references for a rejection of claim 8 are incorporated.
Barton, in view of Lee et al, and in view of Purdy et al teach a method of providing an audio file to motivate a user comprising:
receiving an electronic audio file and electronic audio tempo data related to the electronic audio file on a portable electronic device, the portable electronic device further including a microprocessor, a satellite positioning system receiver, a wireless communication transceiver, and a display; and
playing the electronic audio file on the portable electronic device during a fitness activity based on the audio tempo data.
	This claim has similar limitations of rejected claim 8; therefore, it is also rejected based on similar rationales and references set forth.
D. Per dependent claim 2: This claim’s limitation is: “ wherein the audio pace data includes electronic track tempo data”.
Barton discloses that limitation (see Barton, para. [0031], [0033]).
Applicant’s claimed “audio file” is also suggested as “music with a steady beat” (see Wai C. Lee et al., col.9 lines 23-33 “Referring also to FIG. 12, in a third preferred implementation, the user communicates performance goal information to the processor 60 via the input portion 52 of the user interface 50, as depicted in block 410. The processor 60 stores the goal information in the memory element 46, as depicted in block 420. The device 10 then assists the user in reaching a constant pace by emitting audible cues at a particular frequency, as depicted in block 430. The audible cues may be, for example, beeps emitted at one-second intervals, or music with a steady beat. The audible cues assist the user in reaching and maintaining a constant pace by allowing the user to match an exercise rhythm with the frequency of the audible cues. For example, a runner may take two steps per audible cue. The device 10 emits the audible cues via the audio component 80, the output portion 54 of the user interface 50, or both. The device 10 then monitors performance, as depicted in block 440. The device 10 may monitor performance using geographic location information and timing information. Speed is determined based upon GPS readings, and the number of strides per cue is calculated based upon speed and stride length. The device 10 then determines if the performance is stable, as depicted in block 450, by comparing a current performance characteristic with previous performance characteristics. For example, the device 10 may determine that performance has stabilized if a current speed is the same as a speed measured thirty seconds prior to the current speed. If the performance is not stable, the device 10 continues to monitor performance and check for performance stability until it determines that the performance is stable.”)
E. Per dependent claims 4-5:  These claims are dependent on independent claim 1, they commonly have a claimed limitation of “activity pace data” based on different features. These different features are rejected based on obvious variants with defining claimed “pace data” for a variety of purposes: number of beat(s) or distance or tempo data – The rationales and references for an obvious rejection as above claim 2’s  “music with a steady beat” are applied.
F. Per dependent claims 11:  The rationales and references for a rejection of claim 8 are incorporated.
Purdy et al., and Lee et al., col. 6 lines 58-67 teach that data may include position data from the satellite positioning system receiver (e.g., using a GPS component 40, see Lee et al., Fig. 1) and
wherein the processor is configured to play the electronic audio file based on the position data (see Lee et al., col.9 lines 21-33 and Purdy et al’s “transceiver”).
G. Per dependent claim 13:  This claim is also dependent on independent claim 8, claims 11 and 13 all have a common claimed limitation of “audio file” based on different features. These different features are with using claimed “audio file” for a variety of purposes: based on a location or based on an activity phase data. Claim 13 is obvious variant from claim 11; therefore, it is rejected with the rationales and references set forth for claim 11.
H. Per dependent claim 15:  The rationales and references for a rejection of claim 14 are incorporated.
Lee et al. in view of Purdy et al, suggest a step of receiving a user input on the portable electronic device related to a target activity pace wherein the playing the electronic audio file is based on the target activity pace (see Lee et al., col.9 lines 23-33).
I. Per dependent claim 16:   The rationales and references for a rejection of claim 14 are incorporated.
Lee et al in view of Purdy et al, suggest a step of playing the electronic audio file is based on the user’s past/historical pace data “match an exercise rhythm”/related to the fitness activity (e.g., a past/historical pace data can be a default pace; see Lee et al., col.9 lines 23-33).
J. Per dependent claim 17:   The rationales and references for a rejection of claim 14 are incorporated.
Lee et al in view of Purdy et al suggest a step of :
determining a first activity pace for an exercise/fitness activity (see Lee et al., col.9 lines 23-33).
Lee et al., do not disclose about a step of: determining a second pace for another exercise/fitness activity; however, this limitation is obviously duplicated from above similar step “determining a first activity pace for an exercise” since similar steps are repeated over for a second condition (e.g., a similar step is repeated/feedback in a flow chart). 
Lee et al., also suggest a claimed step of: playing the electronic audio file on the portable electronic device during a fitness activity based on the beat/”electronic audio tempo” data (a tempo is a rate of movement i.e., “music with a steady beat”, see Lee et al., col.9 lines 23-33).
K. Per dependent claim 7:  	Based on broad and proper interpretation, the examiner respectfully submits that step limitations of this method claim are:
- receiving a second electronic audio file including second audio pace data related to the fitness activity on the portable electronic device;
- playing the second electronic audio file on the portable electronic device based on a comparison of the second audio pace data and the activity pace data.
	These repeated limitations are already claimed (see claim 1); except “a first electronic audio file” now is “a second electronic audio file” Lee et al. use a processor and computer software to cycle received information for comparisons (e.g., a step is repeated over, see Lee et al., Fig. 12); therefore, this claim 7 is obviously rejected on the same rationales and references set forth for claim 1.
L. Per claim 12.    The rationales and references for a rejection of claims 2, and 11 are incorporated.
This claim requires a combination of rejected claim 2 and rejected claim 11.
The claimed limitation is:  a processor is available to play a second electronic audio file based on the position data/(using a GPS) (pending claim 11’s limitation) and second audio rhythm/tempo/rate of movement data related to the second electronic audio file (i.e., pending claim 2’s limitation).
	Above rejections of claims 2, and 11 are also applied to reject this claim.
M. Per claim 18.    The rationales and references for a rejection of claims 1, and 2 are incorporated.
This claim requires limitation(s) of rejected claim 1 and rejected claim 2.
receiving a second electronic audio file and second electronic audio tempo data related to the second electronic audio file on the portable electronic device
playing the second electronic audio file on the portable electronic device during traversal of the second segment of the fitness activity based on the second electronic audio tempo data.
Above claimed steps are similar as in claim 1, and claim 2; therefore, similar rationales and references set forth are also applied (e.g.,  this is merely a feedback step in a computer flow-chart). 
N. Per claim 19: The rationales and references for a rejection of claim 18 are incorporated.
 	Barton in view of Lee et al., and in view of Purdy et al, suggest:
receiving a user input on the portable electronic device related to a target activity
pace (see Barton, para [0021], [0047]),
wherein the playing the second electronic audio file is based on the target activity
pace (see Lee et al., Fig. 12 ref. 480, and see Barton, para [0016], [0027]).
This claim’s limitations are similar to limitations of claim 1; therefore, similar rationales and references set forth are also applied for an obvious rejection. 
O. Per claim 20.	This claim requires to playing the second electronic audio file is based on the user’s historical pace data related to the fitness activity.
The rationales and references for a rejection of claim 18 are incorporated.
Lee et al in view of Purdy et al suggest a step of playing the electronic audio file is based on the user’s pace data “match an exercise”/related to the fitness activity (see Lee et al., col.9 lines 23-33).
P. Per claim 9.    Lee et al in view of Purdy et al teach a system wherein electronic fitness data includes pace data, 
wherein the processor plays the electronic audio file based on the pace data.(i.e., by determining a constant pace, see Lee et al., col.9 lines 23-33).
Q. Per claim 10.    This claim has a limitation of: a system wherein pace data is based on position data from the satellite positioning system receiver.
	Lee et al., suggest that playing an audio file with a constant pace data according to a location (i.e., using a GPS – see Lee et al., col.9 lines 21-40).
R. Per claim 21: The rationales and references for a rejection of claim 7 are incorporated.
   	Based on broad and proper interpretation, the examiner respectfully submits that a step limitation of this method claim is:
- playing different audio file during traveling/moving (see Barton para. [0016], [0027] and see Lee et al., Fig. 12 ref. 480).
S. Per claim 22: The rationales and references for a rejection of claim 1 are incorporated.
	Based on broad and proper interpretation, the examiner respectfully submits that a step limitation of this method claim is:
- different data (including electronic files/pace) are wirelessly received during traveling/moving (see Barton para. [0031], [0047], [0048] and using “a transceiver” see Purdy et al., col. 3 lines 43-51).
4.	Claims 3, and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Barton, in view of Lee et al,  in view of Purdy et al, and in view of Bill (US Pub. 20040237759 A1).
A. Per claim 3: The rationales and references for a rejection of claim 2 are incorporated.
Barton and Lee et al. and Purdy et al, do not expressly disclose that the processing the electronic audio file includes applying an electronic audio filter to determine the electronic track tempo data.
	However, Bill suggests a filtering step during a selection step when examining a received packet/audio file (see Bill, claim 8, and para. [0029]-[0030]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Lee et al, Purdy et al, and Barton with Bill to use a filter to select an audio file for a faster matching to a fitness activity.
B. Per claim 6: The rationales and references for a rejection of claim 1 are incorporated.
Lee et al., Purdy et al and Barton do not disclose about determining an activity phase of the fitness activity; this limitation can be interpreted as determine if it is a fast tempo/beat or a slow tempo/beat to select music rhythm accordingly.
However, Bill suggests of determining an activity phase of the fitness activity; this limitation can be interpreted as determine if it is a fast tempo/beat or a slow tempo/beat to select music accordingly (i.e., using tempo to select a music content/mood, see Bill, para [0022]).
Lee et al in view of Purdy et al suggest about playing the electronic audio file is based on a rhythm/activity phase (e.g., fast beats or slow beats) – see also Bill, “a particular song may be associated with a human emotion such as sadness, joy, excitement, or happiness”, or “base on mood” see Bill, para. [0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Barton, Lee et al, Purdy et al with Bill to playing the electronic audio file based on a rhythm/activity phase (fast beats or slow beats) because Bill discloses that a new track may be quickly selected when a mood/activity is selected accordingly.
Conclusion
5.	Claims 1-22 are rejected. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 9:30 am - 5:30 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662